UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
SOUTH BEND DIVISION

IN THE MATTER OF:
SCOTT C. MONTGOMERY CASE NUMBER: 19-30312
Debtor CHAPTER 13

SPECIAL ORDER CONFIRMING CHAPTER 13 PLAN

At South Bend, Indiana on October 28, 2019.

On August 11, 2019, Scott Montgomery, by counsel, filed the Amended Chapter 13 Plan
(“Plan”).

Based on the certificate of service filed with the Plan, the Court finds that the Trustee
timely served a copy of the Plan and a copy of this Court’s Order fixing the last date to object to
confirmation upon all creditors and parties in interest listed on the matrix.

Trustee Debra L. Miller and Creditor Nationstar Mortgage were the only parties in
interest who timely filed an objection to confirmation of the Debtor’s Plan. On October 24,
2019, the Court held a hearing on confirmation of the Plan at which time Debra L. Miller,
Trustee, advised the Court of an agreement that had been reached with the Debtor and Creditor,
thereby satisfying the Trustee’s objections to confirmation.

Reviewing the Debtor’s Plan and the terms of the parties’ agreements, the Court
concludes that the Plan, as modified, complies with all of the requirements of 11 U.S.C. §1325.
The Court therefore confirms the Plan, as modified to provide that:

1. All priority claims will be paid as allowed unless otherwise defeated.

2. All property will remain vested in the estate until dismissal, discharge, or further

Order from the Court.

Debtor’s mortgage with Nationstar Mortgage, Claim 3, was transferred to U.S. Bank

uo

Trust National Association as Trustee of the Igloo Series IV Trust, c/o SN Servicing
19-30312 Montgomery
Confirmation Order

Corporation. The Plan as filed pays this claim in full, but shall instead be paid as cure

and maintain via the Trustee conduit.

4. Debtor will provide their attorney and the Trustee a copy of the federal and state tax

returns required under applicable law at the same time they file the return with the

taxing authority to comply with 11 U.S.C. § 521(f)(1) and turn over the required

amount of refunds due under the confirmed plan within 14 days of receipt of the

refund.

All other provisions of the Debtor’s Plan not in conflict with the foregoing modifications

remain in full force and effect.

The Court further orders that the Debtor’s attorney is awarded a fee of $4,000.00 as an

administrative expense under 11 U.S.C §503(b)(1)(A), of which $2,810.00 is due and payable

from the estate.

APPROVED:

/s/ Debra L. Miller, Trustee
Debra L. Miller, Trustee
PO Box 11550

South Bend, IN 46634
(574) 254-1313

/s/ Molly Slutsky Simons
Attorney for Creditor

Sottile & Barile, Attorneys at Law
394 Wards Corner Road, Suite 180
Loveland, OH 45140

(513) 444-4100

SO ORDERED.

/s/ Regina Wilkinson
Attorney for Debtor

1000 Washington Street
Michigan City, IN 46360
(219) 871-1234

Ho=/—

HARRY C. DEES, JR., BANKRUPTCY JUDGE
UNITED STATES BANKRUPTCY COURT
